Citation Nr: 0922940	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New 
York.  

The Board remanded this case in March 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 26, 2007, the Veteran exhibited PTSD 
symptoms such as depressed mood, intrusive thoughts, anxiety, 
suspiciousness, less than weekly panic attacks and chronic 
sleep impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

2.  Since May 26, 2007, the Veteran has exhibited such 
symptoms as hypervigilance, flashbacks, nightmares, mildly 
impaired impulse control, social avoidance, difficulty in 
dealing with social gatherings, depression and difficulty in 
establishing and maintaining social relationships, due to his 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to May 26, 2007, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a rating of 50 percent from May 26, 2007 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do show 
distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, 
staged ratings are warranted.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and Analysis

The Veteran filed his claim regarding an increased rating for 
PTSD in October 2006.  By rating action in June 2007 the RO 
continued a 30 percent rating for the Veteran's service 
connected PTSD.  A March 2009 rating decision increased the 
rating to 50 percent, effective August 9, 2008.  A favorable 
RO evaluation during appeal does not abrogate appellate 
review where the increased evaluation does not represent the 
maximum benefit permitted by law.  AB v. Brown, 6 Vet. App. 
35 (1993).

A June 2006 VA examiner reported that the Veteran had 
suffered from a few bouts of depression recently and was on 
medication for insomnia.  During the interview he appeared to 
be highly alert, hypervigilant and was easily excited.  He 
was guarded all the time, nervous and high strung, but there 
was no loosening of association of ideas.  The Veteran was 
pleasant and cooperative.  He was coherent and there were no 
signs of confusion and no delusional ideas or thought 
disorder.  Flashbacks seemed to trouble him and he had a hard 
time tolerating any loud noises.  He was free from any 
hallucinations of the five senses.  The Veteran's affect was 
mildly depressed, mood was low.  His impulse control appeared 
to be mildly impaired.  He denied any suicidal ideation and 
was oriented to time, place and person.  His comprehension 
and abstraction was logical and judgment was fair.  The 
Veteran was reported to have a Global Assessment of 
Functioning (GAF) score of 55, with a high of 70 in the past 
year.  

VA treatment records from July 2006 to May 2007 show 
continued treatment for the Veteran's PTSD.  The Veteran 
reported anxiety with crowds and driving, nightmares, 
intrusive thoughts and depression.  Reports noted that the 
Veteran was doing some golfing, fishing and keeping up with 
his garden.  The Veteran had recently traveled with his wife 
and used activity to help refocus his thoughts.  

A May 2007 VA examiner reported that the Veteran appeared to 
be somewhat somber and subdued, easily becoming touchy and 
emotional.  The Veteran described many flashbacks and bouts 
of depression associated with them.  He was socially 
reclusive and did not want to mingle with people.  The 
examiner noted that the Veteran was socially withdrawn.  He 
easily feels guilty and sentimental and has a lot of anxiety 
around people.  The Veteran described trouble sleeping at 
night and indicated preoccupation with flashbacks.  The 
Veteran showed increased psychomotor activity and emotional 
outbursts.  There were no delusional ideas or thought 
disorder and no confusion, however.  His ability to be 
involved in recreationally activity seemed to have lessened.  
No hallucinations were evidenced, but mood was low and energy 
was low.  The Veteran had a hart time maintaining his 
composure and easily displayed emotion.  He denied suicidal 
or homicidal ideation.  The Veteran was hyper-alert, guarded, 
easily jumpy and was nervous.  His social contacts have 
become more constricted.  The Veteran was reported to have a 
Global Assessment of Functioning (GAF) score of 50, with a 
high of 55 in the past year.  

VA treatment records August 2007 show that the Veteran 
presented for treatment with some depression and sad affect.  
He was experiencing the death and loss of many friends.  The 
Veteran reported nightmares and sleep difficulties, as well 
as hypervigilance.  He was anxious and depressed, but did not 
report any hallucinations or homicidal or suicidal ideation.  

VA treatment records from May 2007 to July 2008 show the 
Veteran continued to struggle with PTSD symptoms that 
contributed to ongoing anxiety along with intrusive memories.  
Panic-like symptoms were also described.  

A VA examiner in August 2008 noted that the Veteran's 
activities and social pursued are very limited due to a lack 
of interest.  No impairment in the Veteran's thought 
processes were noted and when questioned regarding delusions 
and hallucinations, the Veteran described flashbacks and 
intrusive thoughts.  Behavior was appropriate and the Veteran 
denied having suicidal or homicidal thoughts.  The Veteran 
indicated now weekly panic attacks, as well as depression and 
anxiety.  Impulse control has worsened over the years.  The 
Veteran also displayed hypervigilance and hyper-startle 
mechanisms, as well as sleep disturbance.  The examiner 
indicated that despite his wife's strong support, the Veteran 
felt disconnected.  He suffers from hopelessness and feelings 
of inadequacy that lead to demoralization.  The Veteran was 
reported to have a GAF score of 42.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"




A.  Prior to May 26, 2007

The June 2007 rating action continued the Veteran's 30 
percent rating for PTSD.  The Board finds that that the 
evidence prior to May 26, 2007 meets only the criteria for a 
30 percent rating for the Veteran's PTSD.  As shown above, 
the Veteran had symptoms of depressed mood, intrusive 
thoughts, anxiety, suspiciousness, panic attacks  and chronic 
sleep impairment, due to PTSD.  These symptoms, along with 
GAF score indications as high as 70 and as low as 55 indicate 
that the Veteran met the criteria for a 30 percent rating.

The Veteran's symptoms prior to May 27, 2007, do not meet the 
criteria for a 50 percent rating for PTSD.  Although the 
Veteran had a GAF score of 55 in June 2006, none of the 
evidence of record prior to May 27, 2007 shows flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks) or impaired abstract 
thinking; 38 C.F.R. § 4.130, Diagnostic Code 9411.   
Consequently, the Board finds that the disability picture for 
the Veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 50 percent evaluation than 
those for a 30 percent evaluation prior to May 26, 2007.  

B.  From May 26, 2007

Although the a March 2009 rating action increased the 
Veteran's PTSD rating to 50 percent from August 9, 2008, the 
Board finds that the medical evidence from May 26, 2007 
indicates that the Veteran meets the criteria for a 50 
percent rating for his PTSD.

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The severity of the effects of a mental disorder determines 
the rating.  Id.  

As shown above, the Veteran had symptoms of hypervigilance, 
flashbacks, nightmares, mildly impaired impulse control, 
social avoidance, inability to deal with social gatherings, 
depression and difficulty in establishing and maintaining 
social relationships, due to PTSD.  These symptoms, along 
with GAF score indications as high as 55 and as low as 42 
indicate that the Veteran met the criteria for a 50 percent 
rating.

Other evidence in the record supports the conclusion that the 
Veteran now experiences occupational and social impairment 
with reduced reliability and productivity.  The August 2008 
examiner made observations about the Veteran's isolation, 
inability to function socially and now weekly panic attacks.  
Given the comments of the examiner, the Veteran's GAF scores, 
and his worsening symptoms, the record now more nearly 
occupational and social impairment with reduced reliability 
and productivity rather than just milder occupational and 
social impairment contemplated in a 30 percent disability 
rating.  See 38 C.F.R. § 4.7 (when there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating).

The Veteran's symptoms from May 26, 2007 do not meet the 
criteria for a 70 percent rating for PTSD.  Although the 
Veteran had a GAF score of 42 in August 2008, none of the 
evidence of record from May 26, 2007 shows suicidal ideation 
due to PTSD; speech that is illogical, obscure or irrelevant; 
or spatial disorientation.  While there is indication of 
depression, the record does not indicate that the Veteran 
experienced a complete inability to establish and maintain 
effective social and work relationships during this period of 
time.  Additionally there is no indication of a neglect of 
personal hygiene or appearance.  Consequently, the Board 
finds that the disability picture for the Veteran's service-
connected PTSD does not more nearly approximate the criteria 
for a 70 percent evaluation than those for a 50 percent 
evaluation from May 26, 2007.  

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the Veteran's service 
connected disability by a letter in January 2007.  The July 
2007 statement of the case (SOC) and subsequent supplemental 
SOC in March 2009 explained what specific regulatory 
provisions govern his disability and why the increased rating 
claim remained denied.  

An April 2008 letter specifically gave the Veteran the notice 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
and informed the Veteran that he had to provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, that if an increase 
in disability was found, a disability rating would be 
determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% depending on the 
disability involved, and provided examples of the types of 
medical and lay evidence that the Veteran could submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  One such example was statements from 
employers regarding how the condition affects the ability to 
work and another was specific test results or measurements.  
This letter also informed the Veteran of the criteria for a 
higher rating that was pertinent to his disability.

The Board also finds that the Veteran would not be prejudiced 
by any deficiency in providing the specific notice required 
by Vazquez-Flores.  The April 2004 letter, rating decisions, 
July 2007 SOC, and March 2009 supplemental SOC gave the 
Veteran the rating criteria for the disability at issue: 
PTSD.  Consequently, it is demonstrated that he had actual 
notice of the specific rating criteria for the disabilities, 
and why a higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service treatment records and VA 
medical records.  The Veteran has also been provided VA 
medical examinations.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any additional obtainable pertinent 
records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

A rating in excess of 30 percent for PTSD prior to May 26, 
2007, is denied.

An increased rating of 50 percent from May 26, 2007 for PTSD 
is granted, subject to the law and regulations regarding the 
payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


